          Case 3:18-cv-06753-WHA Document 4 Filed 11/08/18 Page 1 of 2



 1 PETER B. MORRISON (SBN 230148)
   peter.morrison@skadden.com
 2 VIRGINIA F. MILSTEAD (SBN 234578)
   virginia.milstead@skadden.com
 3 SKADDEN, ARPS, SLATE, MEAGHER & FLOM LLP
   300 South Grand Avenue, Suite 3400
 4 Los Angeles, CA 90071
   Telephone: (213) 687-5000
 5 Facsimile: (213) 687-5600

 6 JOHN NEUKOM (SBN 275887)
   john.neukom@skadden.com
 7 SKADDEN, ARPS, SLATE, MEAGHER & FLOM LLP
   525 University Avenue, Suite 1400
 8 Palo Alto, California 94301
   Telephone: (650) 470-4500
 9 Facsimile: (650) 470-4570
10 Attorney for Defendants
   Ripple Labs Inc., XRP II, LLC, Bradley
11 Garlinghouse, Christian Larsen, Ron Will,
   Antoinette O’Gorman, Eric van Miltenburg,
12 Susan Athey, Zoe Cruz, Ken Kurson, Ben
   Lawsky, Anja Manuel, and Takashi Okita
13

14                               UNITED STATES DISTRICT COURT
15                    FOR THE NORTHERN DISTRICT OF CALIFORNIA
16
                                               )
17 IN RE RIPPLE LABS INC. LITIGATION           )   CASE NO.: 4:18-cv-06753-WHA
                                               )
18
     This Document Relates To:                 )   CLASS ACTION
19                                             )
         ALL ACTIONS.                          )   NOTICE OF APPEARANCE
20                                             )
                                               )
21                                             )
                                               )
22                                             )
                                               )
23                                             )
                                               )
24

25

26
27

28


     NOTICE OF APPEARANCE                                         CASE NO. 18-cv-06753-WHA
          Case 3:18-cv-06753-WHA Document 4 Filed 11/08/18 Page 2 of 2



 1 TO THE COURT, ALL PARTIES AND THEIR ATTORNEYS OF RECORD:

 2         PLEASE TAKE NOTICE that attorney John Neukom, Skadden, Arps, Slate, Meagher &
 3 Flom, LLP is appearing in this matter, in addition to those who have previously appeared as

 4 counsel on behalf of Defendants Ripple Labs Inc., XRP II, LLC, Bradley Garlinghouse, Christian

 5 Larsen, Ron Will, Antoinette O’Gorman, Eric van Miltenburg, Susan Athey, Zoe Cruz, Ken

 6 Kurson, Ben Lawsky, Anja Manuel, and Takashi Okita (“Defendants”).

 7         Defendants hereby request that all notices, including electronic (“ECF”) notices, given or
 8 required to be given, and all papers filed or served or required to be served in the above-captioned

 9 matter, be provided to or served upon Defendants' counsel at the address set forth below:
10
                                  JOHN NEUKOM (SBN 275887)
11                                john.neukom@skadden.com
                                  SKADDEN, ARPS, SLATE, MEAGHER & FLOM LLP
12                                525 University Avenue, Suite 1400
                                  Palo Alto, California 94301
13                                Telephone:     (650) 470-4500
                                  Facsimile:     (650) 470-4570
14

15 Dated: November 8, 2018

16
                                            SKADDEN, ARPS, SLATE, MEAGHER & FLOM LLP
17
                                            By:                  /s/ John Neukom
18                                                                  John Neukom
                                                              Attorney for Defendants
19

20

21

22

23

24

25

26
27

28


     NOTICE OF APPEARANCE                                                    CASE NO. 18-cv-06753-WHA
